Citation Nr: 1421217	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-44 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for residuals of a head injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as dementia and posttraumatic personality disorder, to include as secondary to residuals of a head injury.

3.  Entitlement to service connection for right side hemiparesis, claimed as secondary to residuals of a head injury.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2009, the RO denied service connection for dementia.  In March 2010, the RO again denied service connection for dementia and denied entitlement to a rating in excess of 10 percent for residuals of a head injury.  In May 2010, the RO denied service connection for hemiparesis and posttraumatic personality disorder.  In November 2013, the RO granted an increased rating of 70 percent rating for residuals of a head injury, effective from October 30, 2009.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran filed separate claims for service connection for dementia and posttraumatic personality disorder.  As the record contains more than one diagnosed psychiatric condition, the claim has been recharacterized as service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition, the Veteran asserted that his service-connected disabilities prevent him from working.  The Board can exercise jurisdiction over the issue of entitlement to a TDIU as part of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a February 2014 brief, the Veteran's representative stated that a claim for special monthly compensation based upon the need for aid and attendance or housebound status was filed by the Veteran in June 2012, but had not been fully adjudicated in a rating decision promulgated by the RO.  The representative maintained that a May 2013 rating decision simply stated "entitlement to special monthly compensation based on aid and attendance/housebound is denied" at end of code sheet summary portion of the decision, without providing any reasons for the decision.  The representative requested that a full rating decision with supporting reasons and bases be issued.  This matter is REFERRED to the RO for appropriate action.

In a May 2013 rating decision, in pertinent part, the RO reduced the rating for headaches from 50 percent to 30 percent effective September 29, 2012; granted service connection for visual impairment, assigning a 30 percent rating effective June 12, 2012; and denied service connection for a cerebrovascular accident (CVA).  In a September 2013 statement, the Veteran's representative stated that it was her understanding that a VA Form 9 substantive appeal had been filed in response to the May 2013 rating decision.  However, the Board notes that there has been no notice of disagreement or substantive appeal filed in response to that rating decision.  However, the September 2013 submission was received within one year of the May 2013 rating decision.  This matter is REFERRED to the RO for clarification as to whether the Veteran disagrees with matters adjudicated in the May 2013 rating decision.  See 38 C.F.R. § 19.26(b).

The issues of a rating higher than 70 percent for residuals of a head injury, entitlement to a TDIU,  and service connection for right side hemiparesis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The overall weight of the evidence is in equipoise as to whether dementia and depression are the result of the Veteran's service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for dementia and depression have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is fully granting the issue being decided on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In this case, the Veteran has claimed that he has dementia and posttraumatic personality disorder secondary to his service-connected head injury residuals.  With respect to dementia, the competent medical evidence is in equipoise.  VA examinations dated February 2009 and June 2009 concluded that dementia was not caused by the Veteran's head injury in service, based on the lack of a diagnosis of dementia at the time of the injury, as well as other risk factors present in the Veteran, including drug and alcohol abuse, a stroke, and Parkinson's disease.  Notably, these opinions did not address whether dementia was aggravated by the Veteran's head injury residuals.  In contrast, a July 2008 VA examination stated that dementia had existed to some degree since 1977, when the Veteran sustained his head injury in service.  VA records dated February 2013 also reflect a diagnosis of dementia due to traumatic brain injury (TBI) and cerebral vascular accident.  In light of these conflicting findings, the Board finds that it is at least as likely as not that dementia is the result of the Veteran's head injury, and therefore service connection is warranted.

The Veteran has also been diagnosed with depression and a mood disorder.  Again, the evidence is at least in equipoise as to whether these conditions are secondary to service-connected disabilities.  A December 2012 VA examination concluded that depression was not due to the Veteran's TBI, as the Veteran's depression had its onset after Hurricane Katrina, and worsened in recent years due to a cerebral vascular accident and Parkinson's disease.  Again, the issue of aggravation was not specifically addressed.  However, a September 2012 private opinion attributed depression to the Veteran's head injury.  This is supported by VA treatment records dated February 2013, which reflect a mood disorder diagnosis secondary to TBI.  In addition, a June 2013 VA psychiatric examination concluded that depression was secondary to dementia, which was determined earlier to be a service-connected disability.  In light of these findings, service connection for depression is also appropriate.


ORDER

Service connection for dementia and depression is granted.

REMAND

Additional development is necessary in order to fully and fairly adjudicate the remaining issues on appeal. 

With respect to the claim for service connection for right side hemiparesis, June 2009 private records attributed this condition to the Veteran's stroke in 2004.  A February 2010 VA TBI examination also noted a history of numbness in the right arm and leg since 2004.  However, a claim for service connection for a cerebral vascular accident is among those claims noted above which requires clarification as to whether there is disagreement with the May 2013 rating decision.  Therefore, adjudication of this claim is intertwined with resolution of that issue.  In addition, a December 2012 VA TBI examination concluded that hemiparesis was not related to the Veteran's TBI, but his "other conditions."  It is not clear whether this includes any other service-connected conditions.  Moreover, the issue of whether hemiparesis is aggravated by the Veteran's TBI has not been addressed.

With respect the Veteran's claim for an increased rating for head injury residuals, the Board notes that this disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The provisions of this code provide that certain residuals of TBI are to be rated either as part of Diagnostic Code 8045, or as separate disabilities under the portion of the rating schedule specific to that disability.  This includes neurological dysfunction, such as the hemiparesis discussed above.  Therefore, adjudication of this issue is also intertwined with issues not ripe for adjudication and must be remanded.

On remand, the Veteran's most recent VA treatment records should also be obtained and associated with the claims file, and he should be scheduled for a VA examination to determine whether his service-connected disabilities, which now include depression and dementia, render him unable to secure or follow a substantially gainful occupation.  He should also be scheduled for a current VA TBI examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the Board's decision awarding service connection for dementia and depression.  

2.  As noted in the Introduction, contact the Veteran and ask that he clarify whether the statement dated August 30, 2013 was intended as a notice of disagreement with the May 2013 rating decision.  38 C.F.R. § 19.26(b).  If so, take appropriate action.

3.  Obtain the Veteran's VA treatment records for the period from August 2012 through the present and associate them with the claims file.

4.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his hemiparesis.  The claims file should be forwarded to the examiner, who must indicate that the file was reviewed as part of the examination.  All indicated tests and studies should be completed.  The examiner must then address the following questions:

a.  Is hemiparesis at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected disabilities (depression, dementia, residuals of a head injury, visual impairment, migraine headaches, a seizure disorder, tinnitus, and/or right ear hearing loss)?

b.   Is hemiparesis at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's cerebral vascular accident?

c.  Is hemiparesis at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected disabilities (depression, dementia, residuals of a head injury, visual impairment, migraine headaches, a seizure disorder, tinnitus, and/or right ear hearing loss)?

d.  Is hemiparesis at least as likely as not (50 percent or greater probability) aggravated by the Veteran's cerebral vascular accident?

The requested opinions should be accompanied by complete explanations.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why this is the case.

5.  Schedule the Veteran for a VA TBI examination to ascertain the severity of the service-connected disability. The claims file should be forwarded to the examiner, who must indicate that the file was reviewed as part of the examination.  All indicated tests and studies should be completed.  

All three areas of dysfunction that may result from TBI (i.e., cognitive, emotional/behavioral, and physical) must be evaluated and all pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.

The examiner must provide a complete rationale for all findings and opinions.

6.  Schedule the Veteran for a VA examination with an appropriate examiner to determine whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation .  The claims file should be forwarded to the examiner, who must indicate that the file was reviewed as part of the examination.  All indicated tests and studies should be completed.  

The examiner must then address the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (i.e., depression, dementia, residuals of a head injury, visual impairment, migraine headaches, seizure disorder, tinnitus, and right ear hearing loss), either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The requested opinion should be accompanied by complete explanations.  If the opinion cannot be rendered without resorting to speculation, the examiner should state why this is the case.

7.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiners have responded to all questions posed.  If not, the report(s) must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

8.  After the requested development has been completed, readjudicate the Veteran's claims for service connection for hemiparesis, an increased rating for residuals of a head injury, and entitlement to a TDIU.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


